EXHIBIT 10.7
July 22, 2009
Jerry and Ruthann Helmer
7171 East Michigan Avenue
Saline, MI 48176
Re: Commercial Lease, dated July 12, 2005 (the “Original Lease”) by and between
Mercantile Bank of Michigan, a Michigan banking corporation, f/k/a Mercantile
Bank of West Michigan (the “Tenant”) and The Conlin Company, a sole
proprietorship; and Amendment to Commercial Lease dated August 14, 2007 (the
“Amendment”) between the Tenant and Jerry and Ruthann Helmer (the “Landlord”)
for premises located at 325 W. Eisenhower Parkway in Ann Arbor, Michigan (the
Original Lease and the Amendment are collectively referred to as the “Lease”)
Dear Jerry and Ruthann,
     All capitalized terms in this letter which are not otherwise defined herein
shall have the meanings ascribed to them in the Lease. Landlord and Tenant have
negotiated an early termination of the Term of the Lease and accordingly agree
that the Lease shall be and hereby is amended as follows.
     1. Subject to the Tenant’s performance of its obligations hereunder, the
Term of the Lease shall expire on 11:59 PM, local time Ann Arbor, Michigan on
August 31, 2009 (the “Early Termination Date”). On the Early Termination Date,
the Term of the Lease shall expire. From the date hereof through the Early
Termination Date, Tenant shall continue to perform all of its obligations under
the Lease, other than the obligation to pay the monthly installment of Rent for
the month of August.
     2. In consideration of the early termination of the Term of the Lease,
Tenant shall pay Landlord the sum of $171,774.26 on or before July 31, 2009 and
Tenant shall pay the 2009 Summer Tax to the local municipality.
     3. Tenant shall deliver possession of the Premises to Landlord in condition
required under the Lease (including the removal of the night deposit and the
reasonable restoration of the Premises) on or before the Early Termination Date.
     If the foregoing correctly sets forth our mutual understanding, please
formally accept the terms enumerated above by signing this letter on the line
indicated below and returning a fully executed copy of the letter to me.

 



--------------------------------------------------------------------------------



 



Sincerely,

     
/s/ Robert Worthington
 
Robert Worthington
Senior Vice President
Mercantile Bank of Michigan
   

Acknowledged and agreed to:

         
By:
  /s/ Jerry Helmer
 
Jerry Helmer    
 
       
By:
  /s/ Ruthann Helmer
 
Ruthann Helmer    
 
       
Date:
  July 22, 2009    

 